DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 9-20 in the reply filed on 11/10/2022 is acknowledged.  The traversal is on the ground(s) that there is a significant overlap with respect to search and examination issues such that there is no undue burden placed on the Examiner to examine all pending claims.  This is not found persuasive because the inventions are independent or distinct, each from the other.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the vulcanization mold can be used in a process for forming a master mold to make mold copies.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions represent different statutory categories of invention, are classified separately, and would require different searches.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2013/0328240 of record) in view of Masspotier-David et al. (US 2019/0009486) hereinafter Masspotier-David.
Regarding claim 1, Takahashi teaches:
A vulcanization mold for a tire having a tread portion in which a plurality of sipes are arranged in a tire circumferential direction ([0007]), comprising
a tread mold having a tread forming surface for forming an outer surface of the tread portion and a plurality of blades, for forming the sipes. provided on the tread forming surface (Fig 2: mold K, blades  14), wherein
the tread mold is composed of a plurality of segments divided in the tire circumferential direction by dividing surfaces such that the segments are movable in a tire radial direction (Fig 3: segment 8; [0043]).
Takahashi does not teach the number of divisions of the segments is 17 or more and 29 or less.
In the same field of endeavor regarding tire molds, Masspotier-David teaches a tire mold with an overlapping range of values for the number of segments for the motivation of allowing easier removal of the tire from the mold ([0004, 0041]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the number of segments as taught by Masspotier-David that overlaps with the claimed range in order to allow easier removal of the tire from the mold.
Regarding claim 3, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi further teaches wherein each of the blades is a three-dimensional blade extending in a zigzag shape in a length direction and a height direction of the blade (Fig 7-8; [0052-0054]).
Regarding claim 4, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi in view of Masspotier-David does not explicitly recite wherein each of the blades has thickness of 0.6 min or less.
However, Takahashi teaches a range of values for the blade thickness that overlaps with the claimed range ([0049]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the blade thickness as taught by Takahashi that overlaps with the claimed range.
Regarding claim 6, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi in view of Masspotier-David does not explicitly recite wherein the number of divisions is a prime number.
However, Masspotier-David teaches a tire mold with an overlapping range of values for the number of segments ([0004, 0041]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the number of segments as taught by Masspotier-David that overlaps with the claimed range.
Regarding claim 7, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi in view of Masspotier-David does not explicitly recite wherein the number of divisions is 19.
However, Masspotier-David teaches a tire mold with an overlapping range of values for the number of segments ([0004, 0041]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the number of segments as taught by Masspotier-David that overlaps with the claimed range.
Regarding claim 9, Takahashi in view of Masspotier-David teaches the mold of claim 4.
Takahashi in view of Masspotier-David does not explicitly recite wherein each of the blades has the thickness of 0.2 mm or more.
However, Takahashi teaches a range of values for the blade thickness that overlaps with the claimed range ([0049]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Regarding claim 17, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi  further teaches wherein each of the segments is movable inward and outward in the tire radial direction along a reference line obtained by connecting a middle position of a circumferential length of the respective segment and a tire axis (Fig 3; [0043]).
Claim(s) 2, 5, 10-12, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Masspotier-David as applied to claim 1, 3, and 5 above, and further in view of Singer et al. (US 2022/0194037) hereinafter Singer.
Regarding claim 2, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi further teaches wherein in each of the segments, in a cross section passing through the blades and taken parallel with a tire equator, the blades arranged in end regions on the dividing surface sides have the same thickness as those of the blades arranged in a central region defined between the end regions (Fig 5-6; [0049]).
Takahashi in view of Masspotier-David does not teach the blades arranged in end regions on the dividing surface sides have the same heights as those of the blades arranged in a central region defined between the end regions.
In the same field of endeavor regarding tire molds, Singer teaches sipe forming protrusions at or near mold segment end faces can have the same height as the remaining sipe forming protrusions of the mold segment for the motivation of withstanding long term operating conditions and preventing breakage or deformation ([0046-0048]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the blade height as taught by Takahashi in view of Masspotier-David with the uniform height protrusions as taught by Singer in order to withstand long term operating conditions and prevent breakage or deformation.
Regarding claim 5, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi in view of Masspotier-David does not explicitly recite wherein each of the blades has a height of 13.0 nun or more from the tread forming surface.
However, Singer teaches and range of values for the blade height that overlaps with the claimed range for the motivation of withstanding long term operating conditions and preventing breakage or deformation ([0046-0048]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the blade height as taught by Singer that overlaps with the claimed range in order to withstand long term operating conditions and prevent breakage or deformation.
Regarding claim 10, Takahashi in view of Masspotier-David and Singer teaches the mold of claim 5.
Takahashi in view of Masspotier-David does not explicitly recite wherein each of the blades has the height of 15 mm or more from the tread forming surface.
However, Singer teaches and range of values for the blade height that overlaps with the claimed range ([0046-0048]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the blade height as taught by Singer that overlaps with the claimed range.
Regarding claim 11, Takahashi in view of Masspotier-David and Singer teaches the mold of claim 5.
Takahashi in view of Masspotier-David does not explicitly recite wherein each of the blades has the height of 17 mm or more from the tread forming surface.
However, Singer teaches and range of values for the blade height that overlaps with the claimed range ([0046-0048]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the blade height as taught by Singer that overlaps with the claimed range.
Regarding claim 12, Takahashi in view of Masspotier-David and Singer teaches the mold of claim 5.
Takahashi further teaches wherein the tread mold has groove forming protrusions, for forming circumferential grooves arranged on the tread portion, provided on the tread forming surface (Fig 2: circumferentially extending ribs 12).
Takahashi in view of Masspotier-David does not explicitly recite each of the blades has the height not more than each of depths of the circumferential grooves.
However, Fig 2 appears to show this relationship.
Since Takahashi in view of Masspotier-David is silent regarding the height relationship between the blades and groove forming protrusions, it would have been obvious to try the relationship in Fig 2.
Regarding claim 14, Takahashi in view of Masspotier-David and Singer teaches the mold of claim 2.
Takahashi further teaches wherein each of the end regions includes at least the blade arranged closest to the respective dividing surface (Fig 6; [0049]).
Regarding claim 16, Takahashi in view of Masspotier-David teaches the mold of claim 3.
Takahashi in view of Masspotier-David does not explicitly recite wherein in each of the segments, each of heights of the blades is 15 mm or more.
However, Singer teaches and range of values for the blade height that overlaps with the claimed range for the motivation of withstanding long term operating conditions and preventing breakage or deformation ([0046-0048]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the blade height as taught by Singer that overlaps with the claimed range in order to withstand long term operating conditions and prevent breakage or deformation.
Regarding claim 18, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi in view of Masspotier-David does not teach wherein the blades are either flat plate-shaped one-dimensional blades or two-dimensional blades each extending in a zigzag shape only in the length direction of the blade.
Singer teaches blades that are either flat plate-shaped one-dimensional blades or two-dimensional blades each extending in a zigzag shape only in the length direction of the blade for the motivation of  withstanding long term operating conditions and preventing breakage or deformation (Fig 2; [0046]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the blade shape as taught by Takahashi in view of Masspotier-David with the shape as taught by Singer in order to withstand long term operating conditions and prevent breakage or deformation.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Masspotier-David as applied to claim 1 above, and further in view of Ouamane et al. (US 2022/0063220) hereinafter Oumane.
Regarding claim 19, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi in view of Masspotier-David does not teach wherein each of the segments is further divided into a plurality of pieces.
In the same field of endeavor regarding tire molds, Ouamane teaches wherein each of the segments is further divided into a plurality of pieces for the motivation of allowing for complex forms (Fig 4: sectors 16; [0007, 0058-0068]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the segments as taught by Takahashi in view of Masspotier-David with the multipiece sectors as taught by Ouamane in order to allow complex forms.
Regarding claim 20, Takahashi in view of Masspotier-David and Ouamane teaches the mold of claim 19.
Ouamane further teaches wherein the pieces are divided into a plurality of groups, each of the groups includes a plurality of the pieces, each of the groups moves separately from other groups in the tire radial direction along a respective reference line, and the reference line is obtained by connecting a middle position of a circumferential length of the respective segment and a tire axis (Fig 2, 6-8; [0069-0079]).
Allowable Subject Matter
Claims 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Takahashi in view of Masspotier-David teaches the mold of claim 1.
Takahashi in view of Masspotier-David does not teach wherein in each of the segments, an angle difference between each of the dividing surfaces and a moving direction of the segment is 10.6 degrees or less.
The remaining prior art of record fails to teach the above limitation.  Since the prior art fails to teach each and every limitation of the claim, claim 13 is indicated for allowable subject matter.
Regarding claim 15, Takahashi in view of Masspotier-David and Singer teaches the mold of claim 2.
Takahashi in view of Masspotier-David and Singer does not teach wherein a circumferential width of each of the end regions from the respective dividing surface is 1/4 of a circumferential width of the segment.
The remaining prior art of record fails to teach the above limitation.  Since the prior art fails to teach each and every limitation of the claim, claim 15 is indicated for allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743